DETAILED ACTION
Claims 2-5, 7-12 & 20-22 are pending as amended on 12/18/20.

Response to Amendment
This final action is a response to the amendment filed on December 18, 2020.  Claims 2-3, 5, 7-12 & 20-22 have been amended as a result of the previous action; the rejections have been redone accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-12 & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al., US 2010/0092731 in view of Fujimoto et al., US 5,405,705 and further in view of Pervan et al., 2011/0250404.
With regard to claim 2, Pervan ‘731 teaches a known method of producing a decorative board, comprising mixing a wood fiber powder & binder and applying the mix as a sublayer onto a core, then applying a wood veneer onto the sublayer, and hot pressing to form a laminate board (throughout, e.g. abstract, [0078 & FIGS. 2-4]).
While this reference does not expressly disclose a second sublayer & veneer as well, it would have been prima facie obvious to repeat the above steps on the other side 
While this reference does not expressly disclose that there are holes through the upper veneer which are filled with a portion of the sublayer upon pressing, this would appear to be an implicit result of such a process, as any imperfections or “holes” through the bottom surface of the veneer would be filled with fluent material under heat & pressure as claimed (note for example Figure 2d, which makes note of the inherent penetrative flow of the sublayer into the imperfections in the surface of the core layer [0072], wherein the same would be expected to occur in the veneer to at least some degree).  In any event, the explicit penetration of a sublayer material into holes of a veneer was also known in this art, as taught for example by Fujimoto, which describes the penetration of a flowable sublayer disposed between veneer & core into the back surface holes of the veneer, for example at the springwood (i.e. grain) of the thin veneer, thereby strengthening it [Col. 9, 12-35].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Fujimoto with those of Pervan ‘731, in order to yield a more strongly adhered veneer with mechanical as well as adhesive bonding.
With regard to “embossing”, as noted in Applicants’ disclosure, this represents a description of the natural, inherent effect of carrying out the previously claimed pressing method on a porous veneer, whereby more porous areas do not rebound after pressing.  Thus, the claim amendment does not appear to be substantially further limiting, since 
While Pervan ‘731 & Fujimoto do not expressly disclose a step of pre-pressing the sublayer prior to a final curing, this was a known alternative technique to simple scattering for forming a sublayer atop a core, as taught for example by Pervan ‘404 [0037, 0217 & FIG. 6].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Pervan ‘404 with those of Pervan ‘731 & Fujimoto, in order to provide a more densified sublayer which will shorten heating/pressing during a final curing of the laminate.
With regard to claim 3, Pervan teaches the use of a soap or the like to reduce the surface tension of the sublayer mixture (i.e. a “foaming agent”) [0074].
With regard to claim 4, these species are considered to be inherent or otherwise obvious in a disclosure of “wood fibers” – Pervan also suggests lignin as a component of such materials [0065].
With regard to claims 5 & 8, Pervan teaches the use of pigments (e.g. [0032, 0072]), including those distributed to create a decorative effect, wherein the variegation of color or patterning to closely mimic natural wood grains through its holes would have been prima facie obvious for one of ordinary skill in the art.
With regard to claim 7, Pervan teaches overlays with wear-resistant particles (e.g. [0100]).
With regard to claim 9, Pervan teaches sublayers having wear-resistant particles (e.g. [0049, 0052, 0072]).  With regard to claim 22, where the sublayer of Fujimoto penetrates from a back surface to a front surface to strengthen the grain of the wood on 
With regard to claim 10, Pervan teaches overlays & surface layers with wear-resistant particles (e.g. [0006, 0100]).
With regard to claims 11-12, broadly “pre-treating” an object (cutting it to size, cleaning it, etc.) would have been common sense and likely understood in the prior art, wherein “brushing” (e.g. cleaning to remove debris prior to adhering) is conventional practice which would have been obvious for its inherent benefit.
With regard to claim 20, Pervan teaches deep embossing (e.g. [0035, 0078]) which compresses sublayer material.  With regard to claim 21, as noted in Applicants’ disclosure, this embossing represents a description of the natural, inherent effect of carrying out the previously claimed pressing method on a porous veneer.  Thus, the claim amendment does not appear to be substantially further limiting, since the detailed embossing recognized by Applicants is a natural result of both the claimed & prior art processes.


Claims 2-5, 7-12 & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al., US 2010/0092731 in view of Elmendorf, US 2,831,793 and further in view of Pervan et al..
With regard to claim 2, Pervan ‘731 teaches a known method of producing a decorative board, comprising mixing a wood fiber powder & binder and applying the mix as a sublayer onto a core, then applying a wood veneer onto the sublayer, and hot pressing to form a laminate board (throughout, e.g. abstract, [0078 & FIGS. 2-4]).
While this reference does not expressly disclose a second sublayer & veneer as well, it would have been prima facie obvious to repeat the above steps on the other side of the core – particularly since Pervan teaches that balancing layers on the opposite face of a core were well-known in this art the time of invention – as simple duplication of this nature has been held to be obvious unless a new and unexpected result is produced; see MPEP 2144.04(VI)B.  Further, Elmendorf also teaches sublayers/veneers on both surfaces [FIGS. 1-4].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Elmendorf with those of Pervan ‘731, in order to yield a balanced veneer.
While this reference does not expressly disclose that there are holes through the veneer which are filled with a portion of the sublayer upon pressing, this would appear to be an implicit result of such a process, as any imperfections or “holes” through the bottom surface of the veneer would be filled with fluent material under heat & pressure as claimed (note for example Figure 2d, which makes note of the inherent penetrative flow of the sublayer into the imperfections in the surface of the core layer [0072], wherein the same would be expected to occur in the veneer to at least some degree).  Further, total penetration of a fluent sublayer material through holes of a veneer was also known in this art, as taught for example by Elmendorf, which describes the penetration of a flowable sublayer through holes of a veneer (throughout, e.g. [Col. 3, 
With regard to “embossing”, as noted in Applicants’ disclosure, this represents a description of the natural, inherent effect of carrying out the previously claimed pressing method on a porous veneer, whereby more porous areas do not rebound after pressing.  Thus, the claim amendment does not appear to be substantially further limiting, since the detailed embossing recognized by Applicants would be a natural result of both the claimed & prior art processes.
While Pervan ‘731 & Elmendorf do not expressly disclose a step of pre-pressing the sublayer prior to a final curing, this was a known alternative technique to simple scattering for forming a sublayer atop a core, as taught for example by Pervan ‘404 [0037, 0217 & FIG. 6].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Pervan ‘404 with those of Pervan ‘731 & Elmendorf, in order to provide a more densified sublayer which will shorten heating/pressing during a final curing of the laminate.
With regard to claim 3, Pervan teaches the use of a soap or the like to reduce the surface tension of the sublayer mixture (i.e. a “foaming agent”) [0074].
With regard to claim 4, these species are considered to be inherent or otherwise obvious in a disclosure of “wood fibers” – Pervan also suggests lignin as a component of such materials [0065].
With regard to claims 5 & 8, Pervan teaches the use of pigments (e.g. [0032, 0072]) including those distributed to create a decorative effect, wherein the variegation of color or patterning to closely mimic natural wood grains through its holes would have been prima facie obvious for one of ordinary skill in the art.
With regard to claim 7, Pervan teaches overlays with wear-resistant particles (e.g. [0100]).
With regard to claim 9, Pervan teaches sublayers having wear-resistant particles (e.g. [0049, 0052, 0072]).  With regard to claim 22, where the sublayer of Elmendorf penetrates from a back surface to a front surface to fill gaps in the wood on the decorative surface, it would have been obvious to incorporate wear resistant particles in the penetrating sublayer as well, to uniformly provide that strength to all areas of that decorative surface, as desired in both Pervan – which uses wear resistant particles in sublayers, and thus would achieve the claimed result – and Elmendorf.
With regard to claim 10, Pervan teaches overlays with wear-resistant particles (e.g. 0006, 0100]).
With regard to claims 11-12, broadly “pre-treating” an object (cutting it to size, cleaning it, etc.) would have been common sense and likely understood in the prior art, wherein “brushing” (e.g. cleaning to remove debris prior to adhering) is conventional practice which would have been obvious for its inherent benefit.
With regard to claim 20, Pervan teaches deep embossing (e.g. [0035, 0078]) which compresses sublayer material.  With regard to claim 21, as noted in Applicants’ disclosure, this embossing represents a description of the natural, inherent effect of carrying out the previously claimed pressing method on a porous veneer.  Thus, the .

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed December 18, 2020 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are moot in light of the above.  It was also known in this art at the time of invention for one to pre-press a sublayer to densify it prior to a final step of pressing and curing completely.  Thus the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745